DETAILED ACTION
This Office Action is in response to Amendment filed on January 05, 2022. 
In the instant amendment, claims 20 and 36 are independent claims; claims 1-19 are cancelled; claims 37-39 are previously presented; claims 20-36 are currently amended.
Claims 20-39 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed January 05, 2022 has been entered. Claims 20 and 36 are independent claims; claims 1-19 are cancelled; claims 37-39 are previously presented; claims 20-36 are currently amended.

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), and Ouchi- US 4174178, and further in further view of Giles – US 20170191905.
As to claim 20, Wa teaches an agricultural implement for acquiring at least one of soil and vegetation ([0440]: an environmental sample (e.g., soil sample) may be tested to determine whether there are any contaminants or toxins. Such samples can be collected using any mechanism, including those described elsewhere herein; [1580]: collection site in a vehicle; thus “an agricultural implement for acquiring at least one of soil and vegetation”), comprising:
a vehicle ([1577]: processing systems are configured for use as point of service systems, a point of service system may be used in or embedded in other vehicle configured to transport a subject from one point to another; [1582]: a point of service system is located onboard a transportation system (e.g., vehicle) and a sample is collected from a subject and processed on the transportation system); a testing implement comprising a test strip for preparing the sample ([1022-1024] and fig.72: a test strip includes  one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents; thus “a testing implement comprising a test strip for preparing the sample”). 
 a sampling implement supported by the vehicle for acquiring at least one of soil and vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample; and a testing implement comprising a test strip for testing the sample.
Hale teaches a sampling implement supported by the vehicle and configured to acquire a sample of at least one of soil or vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample (abstract).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Wa with teachings of Hale to include a sampling implement supported by the vehicle for acquiring at least one of soil and vegetation; at least one processing system comprising at least one of a soil processing system and a vegetation processing system for preparing a sample, for real time soil sample analysis relates to site-specific acquisition of soil samples using a vehicle moving over a field (abstract, col.1, lines 4-7). 
Modified Wa does not explicitly teach a testing implement comprising a test strip for testing the sample.
Col teaches a concept of: a test strip along with colorimetric strip reader are utilized for testing soil sample for nitrate reading (col.12, lines 33-44).
Since Wa further teaches colorimetric testing for substance concentration ([1875]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Col to include a testing implement comprising a test strip for testing the sample, for nitrate reading (col.12, lines 33-44).
Modified Wa does not explicitly teach a sampling implement supported by the vehicle on a front axle housing of the vehicle; a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through the sample.
a test strip apparatus (fig.16) configured to hold one or more test strips and guide the one or more test strips through a sample solution (a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30); thus “a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through a sample solution”.
Since Wa teaches a plurality of test strips (see reasons stated above), since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing, it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include a test strip apparatus configured to hold one or more test strips and guide the one or more test strips through the sample, for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).
Modified Wa does not explicitly teach a sampling implement supported by the vehicle on a front axle housing of the vehicle.
Giles teaches a concept of: a sampling implement supported by a vehicle on a front frame of the vehicle (abstract and figs.1-9).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include a sampling implement supported by the vehicle on a front axle housing of the vehicle, for facilitating effective and efficient collection of numerous soil samples ([0006]). 

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, and Giles – US 20170191905, and further in further view of Bhandari – US 20060121620.
As to claim 21, modified Wa teaches all limitations of claim 20. 
Wa teaches a plurality of test strips (see reasons stated above).
Col further teaches colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate nitrate reading (col.12, lines 33-44).
 It does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution. 
Bhandari teaches a concept of: a testing strip may have one or more of testing reagents and the testing strip is sequentially dipped in the sample solution, a methyl salicylate solution, and a NaOH solution, whereby the presence of nitrate ions in the sample solution triggers a colorimetric change on the testing strip which may be compared with a color chart to approximate the concentration of nitrate ions in the sample solution ([0143]).

Modified Wa does not explicitly teach the testing implement further comprising a test strip apparatus, comprising: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution, colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution.
Ouchi teaches a concept of: a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30).
Since Hale further teaches DPU 116 and processor 200 use soil, and other, data and correlated location data to perform various functions of site-specific farming system 100. For example, DPU 116 or processor 200 use the correlated farming data to generate display signals which cause electronic display 128 or 204, respectively, to plot a map of a field which includes (col.8, lines 41-50) and since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing, and since Wa teaches RFID tags which may be on an assay station, the identifier detector may be in communication with a controller or other component of the device, such that the identifier detector can transmit information regarding the identity of an assay station ([0483 and 1161]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include wherein the test strip apparatus, comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel; a test strip holder wound from the dispensing wheel around the roller to the collecting wheel; a motor for driving the collecting wheel; and a plurality of test strips disposed on the test strip holder for contacting a solution; colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution (as recited in claim 21); at least one of the plurality of test strips comprises an identification disposed on the test strip holder and indicating a location where the sample was taken (as recited in claim 22);  one or more guide rollers being driven to guide a test strip of the plurality of test strips (as recited in claim 23); the test strip holder is configured to hold multiple test strips side by side, wherein each test strip of multiple test strips is reactive to a different chemical (as recited in claim 24);
the at least one processing system is configured to generate a data map that shows test results generated by the colorimeter for each chemical tested at each location (as recited in claim 25); wherein the test strip apparatus being driven to drop, submerging the specific test strip into the solution (as recited in claim 26), wherein the testing implement further comprises a sample and the sample container being driven to rise, submerging the specific test strip into the solution (as recited in claim 27); for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, and Giles – US 20170191905, and further in further view of Anderson – US 20150373905.
As to claim 28, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement comprises an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system.
Anderson teaches a concept of: an ion-selective electrode that converts the activity of a specific ion dissolved in a small amount of solution into an electrical potential, a voltage that can be amplified by an analog amplifier. The voltage depends on the ionic activity. The sensing part of the electrode is usually made as an ion-specific membrane, along with a reference electrode. The voltage is proportional to the concentration of the ions ([0024]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Anderson to include wherein the testing implement comprises an ion-selective electrode immersed in the sample and configured to communicate a test result for the sample to the one or more processing system, to enable concentration of ions determination ([0024]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, and Giles – US 20170191905, and further in further view of Bhandari – US 20060121620.
As to claim 29, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement comprises a spectrophotometer configured to analyze the sample.
Bhandari teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include wherein the testing implement comprises a spectrophotometer configured to analyze the sample, to enable concentration of nitrate in nitrate-containing sample to be directly determined ([0017]). 

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Hale – US 6016713, Colburn – US 5033397 (Hereinafter “Col”), Ouchi- US 4174178, and Giles – US 20170191905, and further in further view of McEntee – US 20020102186.
As to claim 30, modified Wa teaches all limitations of claim 20, it does not explicitly teach wherein the testing implement further comprises: a reel; and a pouch strip wound onto the reel.
McEntee teaches a concept of: reels of microarray strips may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strip is fed into the automated systems for processing ([0019]).
236. These perforations can be enmeshed with gear-like feed rollers of various different mechanical systems to allow for automated translation of the microarray strip in a direction parallel to the length of the microarray strip and can also provide for precise mechanical positioning of the embedded microarrays within a scanning device ([0014] and described fig.2 below).

    PNG
    media_image1.png
    665
    927
    media_image1.png
    Greyscale




Since Wa teaches ([1022-1024] and fig.72: a test strip includes one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents) and one or more pipette nozzle may engage with one or more corresponding cavities of the test strip ([1026]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include a reel; and a pouch strip wound onto the reel (as recited in claim 30); the pouch strip comprises a plurality of pouches, each pouch of the plurality of pouches storing a reagent (as recited in claim 31); the testing implement further comprises a test syringe being driven to dip into each pouch (as recited in claim 32), for preparing sample(s) for performance and/or to perform a biological or chemical reaction that yields a detectable signal indicative of the presence or absence of one or more analyte, and/or a concentration of a one or more analyte. 
Furthermore, it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of McEntee to include the testing implement further comprises one or more drive strips on each side of the pouch strip (as recited in claim 33); the testing implement further comprises at least one strip drive wheel powered to drive the one or more drive strips (as recited in claim 34); the testing implement further comprises a sprocket drive wheel; 4Docket No.: 60403-5023and a drive strip of the one or more drive strips comprises one or more sprocket holes and driven by the sprocket drive wheel (as recited in claim 35). This is also important for allowing for automated translation of the microarray strip in a direction parallel to the length of the microarray strip and can also provide for precise mechanical positioning of the embedded microarrays within a scanning device ([0014]).

	As to claims 31-35, claims 31-35 are rejected as reasons stated in the rejection of claim 30.

Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Colburn – US 5033397 (Hereinafter “Col”), Bhandari – US 20060121620, and Ouchi- US 4174178, and further in further view Matsumoto – US 20080096044.
As to claims 36-37 and 39, Wa teaches a computer-implemented method ([1427]: a controller uses a processor), comprising: having an agricultural implement for acquiring at least one of soil and vegetation ([0440]: an environmental sample (e.g., soil sample) may be tested to determine whether there are any contaminants or toxins. Such samples can be collected using any mechanism, including those described elsewhere herein; [1580]: collection site in a vehicle; thus “having an agricultural implement for acquiring at least one of soil and vegetation”), comprising: having a vehicle ([1577]: processing systems are configured for use as point of service systems, a point of service system may be used in or embedded in other vehicle configured to transport a subject from one point to another; [1582]: a point of service system is located onboard a transportation system (e.g., vehicle) and a sample is collected from a subject and processed on the transportation system); having a testing implement comprising a test strip for preparing the sample ([1022-1024] and fig.72: a test strip includes  one or more cavities positioned in staggered rows or any arrangement; [1032-1033]: each of test strip(s) having a plurality of cavities or pouches to contain one or more samples and/or reagents; [0439]: each segregated chamber may contain different reagents; thus “having a testing implement comprising a test strip for preparing the sample”). 
 Wa does not explicitly teach sending, by a processor, a control signal to a motor of a test strip apparatus for testing one or more of a soil or a vegetation sample, the control signal effecting advancement of a test strip holder of the test strip apparatus, wherein the test strip apparatus comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the wherein each test strip of the plurality of test strips is configured to contact a solution as each test strip travels around the roller, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing a sample and indicate a color corresponding to a concentration of a chemical in the solution.
Col teaches a concept of: having a test strip along with colorimetric strip reader are utilized for testing soil sample for nitrate reading (col.12, lines 33-44).
Since Wa further teaches colorimetric testing for substance concentration ([1875]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify Wa with teachings of Col to include a testing implement comprising a test strip for testing the sample, for nitrate reading (col.12, lines 33-44).
Modified Wa does not explicitly teach sending, by a processor, a control signal to a motor of a test strip apparatus for testing one or more of a soil or a vegetation sample, the control signal effecting advancement of a test strip holder of the test strip apparatus, wherein the test strip apparatus comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for contacting a solution, wherein each test strip of the plurality of test strips is configured to contact a solution as each test strip travels around the roller, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing a sample and indicate a color corresponding to a concentration of a chemical in the solution.
Bhandari teaches a concept of: a testing strip may have one or more of testing reagents and the testing strip is sequentially dipped in the sample solution, a methyl salicylate solution, and a NaOH solution, whereby the presence of nitrate ions in the sample solution triggers a ([0143]).
Bhandari further teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Bhandari to include colorimeter configured to test a test strip of the plurality of test strips after the test strip contacts the solution containing the sample and indicate a color corresponding to a concentration of a chemical in the solution, to approximate the concentration of nitrate ions in the sample solution ([0143]).
Modified Wa does not explicitly teach sending, by a processor, a control signal to a motor of a test strip apparatus for testing one or more of a soil or a vegetation sample, the control signal effecting advancement of a test strip holder of the test strip apparatus, wherein the test strip apparatus comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for contacting a solution, wherein each test strip of the plurality of test strips is configured to contact a solution as each test strip travels around the roller, the colorimeter configured to test a specific test strip of the plurality of test strips after the specific test strip contacts the solution containing a sample and indicate a color corresponding to a concentration of a chemical in the solution.
Ouchi teaches a concept of: a motor 21; a bearing film is unreeled from a roll 140 (fig.16) and is passed successively through plurality of rollers (dispensing wheels 141; collecting wheels 144,147 as in fig.16); a test strip holder (or belt 146 for holding film being conveying to contact a solution in vessel 143 as in fig.16). The film is then later analyzed by a colorimeter for analyzing a plurality of blood serum samples (fig.16). A quantitative analysis by means of photoelectric colorimeter for use of a bearing film provided with marks (col.5, lines 58-60); a blood serum-bearing film including a position indicating mark which will enable automation of the analysis process (col.1, lines 28-30).
Since Wa teaches a computer-implemented method ([1427]: a controller uses a processor) and since it is known in the art that reels of microarray strips (or test strips) may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strips (or test strips) are fed into the automated systems for processing; and since Wa teaches RFID tags which may be on an assay station, the identifier detector may be in communication with a controller or other component of the device, such that the identifier detector can transmit information regarding the identity of an assay station ([0483 and 1161]); and since Bhandari further teaches a concept of: an assay kit comprising reagents for conducting a nitrate assay, wherein when said reagents are combined with a nitrate-containing sample, a colorimetric change is provided which is detectable by spectrophotometry or colorimetry and enables the concentration of nitrate in the nitrate-containing sample to be directly determined ([0017]), it would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Ouchi to include a computer-implemented method, comprising: sending, by a processor, a control signal to a motor of a test strip apparatus for testing one or more of a soil or a vegetation sample, the control signal effecting advancement of a test strip holder of the test strip apparatus, wherein the test strip apparatus comprises: a dispensing wheel; a collecting wheel; at least one roller between the dispensing wheel and collecting wheel, wherein the test strip holder is wound from the dispensing wheel around the roller to the collecting wheel, wherein the motor drives the collecting wheel; a colorimeter; and a plurality of test strips disposed on the test strip holder for (as recited in claim 36); receiving a test result associated with the specific test strip from the colorimeter (as recited in claim 37); receiving an analysis result for the sample from spectrophotometer of the testing implement (as recited in claim 39), for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process (col.1, lines 20-22 and col.1, lines 28-30), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for simple process of analysis and including a position-indicating mark which will enable automation of the analysis process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Wa does not explicitly teach wherein each test strip of the plurality of test strips is configured to contact a solution as each test strip travels around the roller.
Matsumoto teaches a concept of: film 16 is configured to contact a solution 15 as the film 16 travels around roller 14 (fig.1).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify guide plate 143a of modified Wa with concept teachings of roller 14 of Matsumoto to include wherein each test strip of the plurality of test strips is configured to contact a solution as each test strip travels around the roller, for reducing friction between test strip and guide plate because friction created between guide plate 143a and film or test strip causes wear and tear in the film or test strip being monitored and also cause wastage of electricity and energy during conveying or transporting the film or test strip through sample solution, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for reducing friction between test strip and guide plate because friction created between guide plate 143a and film or KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wasson – US 20140234949 (Hereinafter “Wa”) in view of Colburn – US 5033397 (Hereinafter “Col”), Bhandari – US 20060121620, Ouchi- US 4174178, and Matsumoto – US 20080096044, and further in further view of Anderson – US 20150373905.
As to claim 38, modified Wa teaches all limitations of claim 36, it does not explicitly teach receiving a test result associated with the specific test strip from an ion-selective electrode of the testing implement.
Anderson teaches a concept of: an ion-selective electrode that converts the activity of a specific ion dissolved in a small amount of solution into an electrical potential, a voltage that can be amplified by an analog amplifier. The voltage depends on the ionic activity. The sensing part of the electrode is usually made as an ion-specific membrane, along with a reference electrode. The voltage is proportional to the concentration of the ions ([0024]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Wa with teachings of Anderson to include receiving a test result associated with the specific test strip from an ion-selective electrode of the testing implement, to enable concentration of ions determination ([0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this and previous Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 20020102186, which teaches reels of microarray strips may be easily inserted into automatic systems that can automatically unwind the reels as the microarray strip is fed into the automated systems for processing ([0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861